Citation Nr: 0010452	
Decision Date: 04/20/00    Archive Date: 04/28/00

DOCKET NO.  95-21 999	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).  

2.  Entitlement to a permanent and total disability rating 
for pension purposes.


ATTORNEY FOR THE BOARD

K. Conner, Associate Counsel


INTRODUCTION

The veteran had active military service from May 1969 to May 
1971.  This matter comes to the Board of Veterans' Appeals 
(Board) from rating decisions of the Department of Veterans 
Affairs (VA) Portland Regional Office (RO).  The veteran has 
apparently relocated and his claims folder is now within the 
jurisdiction of the Los Angeles RO.  In November 1996, the 
Board remanded the matter for additional development of the 
evidence.

It is noted that the veteran was originally represented in 
this appeal by the Oregon Department of Veterans Affairs 
(ODVA).  After he moved from Oregon, ODVA advised him in 
December 1996 that his power of attorney with them had been 
rescinded, as they were no longer able to provide him 
representation.  38 C.F.R. § 20.608 (1999).  He was advised 
by ODVA that it would be in his best interest to secure 
representation from a service organization in his community.  
The RO afforded him opportunity to appoint another 
representative, but he did not respond.  


FINDINGS OF FACT

1.  The veteran did not engage in combat with the enemy.

2.  He has failed to provide information necessary to 
corroborate his claimed Vietnam stressors and the current 
record contains no credible supporting evidence that his 
reported in-service stressors actually occurred.

3.  He failed, without good cause, to report for VA 
examination needed to determine whether he is entitled to a 
permanent and total rating for pension purposes.

4.  Attempts to locate him for the purpose of obtaining 
additional evidence and scheduling him for VA examination 
have been unsuccessful.


CONCLUSIONS OF LAW

1.  PTSD was not incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110, 1154(b), 5107(a) (West 1991); 
38 C.F.R. §§ 3.303, 3.304 (1999).

2.  The claim for a permanent and total disability rating for 
pension purposes is denied due to the veteran's failure to 
report for a VA medical examination.  38 C.F.R. § 3.655 
(1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The record shows that the veteran served in Vietnam from 
October 1969 to October 1970, and he reported, in clinical 
settings, events claimed as Vietnam stressors.  The record 
also contains diagnoses of PTSD, apparently based on his 
evidentiary assertions.  Under applicable criteria, the 
veteran's evidentiary assertions must be presumed to be true 
for the limited purpose of establishing a well-grounded 
claim.  King v. Brown, 5 Vet. App. 19 (1993).  In view of the 
foregoing, the claim of service connection for PTSD is well 
grounded.  

The Board likewise finds that his claim for a permanent and 
total disability rating for pension purposes is well 
grounded.  The record shows that he has qualifying wartime 
service and has completed a pension application indicating 
that he is unable to work due to disability; there is also 
some indication that he is in receipt of disability benefits 
from the Social Security Administration (SSA).  Based on the 
foregoing, the Board finds that the claim for a nonservice-
connected pension is well grounded.  See Vargas-Gonzales v. 
West, 12 Vet. App. 321, 327 (1999) 

Because the veteran has submitted well grounded claims, VA 
has a duty to assist in the development of facts pertinent to 
those claims.  38 U.S.C.A. 5107(a).  Consistent with such 
duty, the Board remanded this matter in November 1996 for 
additional development of the evidence.  In pertinent part, 
the Board directed the RO to contact the veteran to obtain 
information regarding his SSA disability benefits, any 
additional medical treatment he may have received regarding 
his claimed disabilities, as well as a comprehensive 
statement regarding his in-service stressors.  The Board also 
directed the RO to afford the veteran VA medical and 
psychiatric examination to determine his eligibility for a 
permanent and total disability rating for pension purposes.

The record indicates that, by January 1997 letter, the RO 
asked the veteran to submit a comprehensive statement 
regarding his claimed Vietnam stressors, as well as 
information regarding his SSA benefits and any additional 
medical treatment he had received for his claimed 
disabilities.  He failed to submit the requested information.  
In April 1997, the RO attempted to contact him at his last 
known address and phone number of record, which was that of 
his father; his father advised the RO that the veteran lived 
in a motor home, visited periodically, and did not have a 
telephone of his own.  Thus, the RO left a message with his 
father, but the veteran never returned the phone call.  

By January 1999 letter to his last known address of record, 
the RO again asked the veteran to submit a detailed statement 
of his claimed stressors, as well additional information 
regarding any SSA benefits and/or medical treatment he was 
receiving.  The veteran again failed to respond.  The Board 
notes that SSA has refused to release information pertaining 
to the veteran without a signed release from him.

By August 1999 letter to his last known address, the veteran 
was notified that he had been scheduled for a VA medical 
examination.  He was advised that he could be reimbursed for 
travel expenses and that if had any questions or was unable 
to make his appointment, he should contact VA.  He was 
further advised that if he did not report for the 
examination, VA would be forced to consider his claim without 
benefit of evidence from the examination.  The record shows 
that he failed to report, without explanation, for his 
examination.  However, he did return a completed Income and 
Net Worth Statement later that month in which he indicated 
that he was currently unable to work and was receiving 
disability benefits from SSA.  Thus, the RO attempted to 
contact the veteran at his last known address and telephone 
number of record, but was advised that he no longer lived 
there and that his current whereabouts were unknown.  

In December 1999, the RO received a statement from one of the 
veteran's friends indicating that he was currently living in 
an "RV."  The RO attempted to contact the veteran's friend 
on several occasions in an effort to locate the veteran, but 
unfortunately, the RO's repeated attempts were unsuccessful 
and the veteran's whereabouts remain unknown.  

The U.S. Court of Appeals for Veterans Claims (Court) has 
held that VA's duty to assist the veteran is not a one-way 
street; he also has an obligation to assist in the 
adjudication of his claim.  Wood v. Derwinski, 1 Vet. App. 
190, 193 (1991).  It is the burden of the veteran to keep the 
VA apprised of his whereabouts.  If he does not, there is no 
burden on the part of the VA to turn up heaven and earth to 
find him.  Hyson v. Brown, 5 Vet. App. 262, 265 (1993).  He 
must also be prepared to meet his obligations by cooperating 
with the VA's efforts to provide an adequate medical 
examination and submitting to the Secretary all medical 
evidence supporting his claim.  Olson v. Principi, 3 Vet. 
App. 480 (1992).  Individuals for whom examinations have been 
authorized and scheduled are required to report for such 
examinations.  38 C.F.R. § 3.326(a) (1999).

Pursuant to 38 C.F.R. § 3.655 (1999), when entitlement to a 
benefit cannot be established or confirmed without a current 
VA examination or re-examination and a claimant, without good 
cause, fails to report for such examination or re-examination 
and the examination was scheduled in conjunction with an 
original compensation claim, the claim shall be rated based 
on the evidence of record.  When a claimant fails, without 
good cause, to report for examination scheduled in 
conjunction with any other original claim, a reopened claim 
for a benefit that was previously disallowed, or a claim for 
increase, the claim shall be denied.  Id.  Examples of good 
cause include, but are not limited to, the illness or 
hospitalization of the veteran or death of an immediate 
family member.  Id.

In this case, as set forth above, in November 1996, the Board 
considered the medical evidence of record and found it 
insufficient to evaluate the veteran's claims of service 
connection for PTSD and a permanent and total disability 
rating for pension purposes.  The matter was then remanded 
for additional development of the evidence; however, the 
veteran has failed to keep VA apprised of his whereabouts, 
report for his VA medical examination, and otherwise 
cooperate in the development of his claims.  In a January 
1999 letter and an October 1999 Supplemental Statement of the 
Case (also mailed to his most recent address of record), the 
RO notified him of the provisions of 38 C.F.R. § 3.655 
regarding the consequences of his failure to report for 
examination.  See Connolly v. Derwinski, 1 Vet. App. 566 
(1991); see also Wamhoff v. Brown, 8 Vet. App. 517 (1996).  
In view of the foregoing, the Board finds that this notice is 
sufficient to invoke 38 C.F.R. § 3.655 without violating 
Bernard v. Brown, 4 Vet. App. 384 (1993).  Thus, the 
veteran's claim of service connection for PTSD will be 
decided on the basis of the evidence of record and his claim 
for a permanent and total disability rating for pension 
purposes will be denied, pursuant to 38 C.F.R. § 3.655.  

I.  Factual Background

The veteran's service medical records are negative for 
complaints or findings of a psychiatric disorder.  At his 
February 1971 military separation medical examination, 
clinical evaluation revealed no psychiatric abnormality and 
the veteran denied frequent trouble sleeping, frequent or 
terrifying nightmares, depression or excessive worry, or 
nervous trouble of any sort.

His service personnel records show that he served in Vietnam 
from October 1969 to October 1970.  His military occupational 
specialty was heavy vehicle driver.  He received the National 
Defense Service Medal, the Vietnam Service Medal, and Vietnam 
Campaign Medal with 60 Device.  

In July 1993, he filed a claim of service connection for 
PTSD, as well as an application for nonservice-connected 
pension benefits.  In support of his claim, the RO obtained 
VA clinical records showing that the veteran had been 
hospitalized in April 1993 for treatment of polysubstance 
abuse.  On admission, a 20-25 year history of drug abuse was 
noted, including amphetamines, heroin, PCP, cocaine, and 
opiates.  After a short stay in the detoxification 
residential treatment program, he began to report auditory 
hallucinations, flashbacks, nightmares, and difficulty 
dealing with "his painful memory related to Vietnam."  
After psychiatric evaluation, the veteran was advised to 
return to the drug treatment program, but he refused, 
claiming that PTSD was his "major issue."  The diagnoses in 
June 1993 were mixed substance abuse, PTSD, and antisocial 
personality disorder.  It was determined that he was 
employable, assuming he dealt with his drug abuse problem.

The following day, the veteran admitted himself to another VA 
medical center, claiming multiple auditory hallucinations.  
However, he was vague and evasive as to their content.  
During his hospitalization, he reportedly participated in 
group therapy and drug abuse rehabilitation.  The discharge 
diagnoses in July 1993 were multiple substance abuse, PTSD, 
and schizophrenia.  He was referred to a VA domiciliary for 
additional support.  

On February 1994 VA psychiatric examination, the veteran 
reported that he drove trucks in Vietnam, hauling helicopter 
fuel from a base in Long Binh to various other helicopter 
bases.  He reported that he was not wounded in Vietnam, nor 
did his unit sustain any combat casualties.  He further 
indicated that his convoy was never ambushed; however, he 
stated that he did drive past several fire fights and that 
his base sustained mortar fire every two weeks; thus, he 
stated that he felt quite frightened during his time in 
Vietnam.  The examiner commented that "[i]t is a little 
difficult to steadily visualize this demonstrably pugnacious 
man (who was additionally 'high every day') being steadily 
frightened throughout a year in Vietnam)."  Following 
separation from service, he reported that he used drugs 
consistently and had not held a regular job, making his 
living as a drug dealer.  The examiner reviewed the claims 
folder and noted that the veteran had been hospitalized in 
1993 for drug abuse.  He noted that PTSD had also been 
diagnosed at that time, but that the medical professional 
rendering that diagnosis had "list[ed] very little evidence 
for his view."  After examining the veteran and reviewing 
his claims folder, the examiner concluded that the veteran 
adequately met the criteria for borderline personality 
disorder and probably anti-social personality disorder.  Also 
diagnosed was polysubstance abuse.  He also concluded that 
although the veteran "may have some PTSD," his primary 
impairment resulted from polysubstance abuse.  He also 
indicated that the veteran's hallucinations were probably 
related to years of amphetamine and psychedelic drug abuse. 

In March 1994, the veteran was admitted to the PTSD 
residential rehabilitation program.  On admission, he 
reported a history of visual and auditory hallucinations, 
nightmares, hypervigilance, an increased startle response, 
suicidal thoughts, and ongoing guilt regarding Vietnam 
episodes "in which he felt that he couldn't save others from 
harm or injury and specifically felt a buddy's death was 
largely his fault."  With respect to Vietnam experiences, it 
was noted that in group therapy settings, the veteran 
discussed several traumas, including driving a truck in a 
convoy which narrowly missed an ambush and land mine, 
witnessing a vehicle accident, and rescuing another soldier 
from a truck accident at great risk to himself, for which he 
received no recognition.  After administering a battery of 
tests, the VA psychologist determined that the results were 
consistent with a diagnosis of combat-related PTSD, chronic 
and severe.  The diagnoses on discharge in June 1994 were 
PTSD, polysubstance abuse in remission, and organic 
hallucinations.  The veteran was to return to the domiciliary 
for follow-up substance abuse and PTSD treatment.  Subsequent 
clinical records dated to May 1997 show that he continued to 
receive additional treatment, including for polysubstance 
abuse and PTSD.

In support of his claim, the veteran's mother and father 
submitted lay statements to the effect that when he returned 
from Vietnam, he was fearful, nervous, and angry.  

In October 1999, the RO received an activities questionnaire 
from a friend of the veteran.  The questionnaire indicated 
that the veteran currently lived in an "RV" and experienced 
hallucinations, nightmares, trouble concentrating, etc.  

II.  Service connection for PTSD

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with the fourth 
edition of the Diagnostic and Statistical Manual of Mental 
Disorders (DSM-IV), a link, established by medical evidence, 
between current symptoms and an in-service stressor, and 
credible supporting evidence that the claimed in-service 
stressor occurred.  38 C.F.R. § 3.304(f).

If the evidence establishes that the veteran engaged in 
combat with the enemy and the claimed stressor is related to 
that combat, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  Id; see also 38 U.S.C.A. § 1154(b).

VA's General Counsel has recently held that "[t]he ordinary 
meaning of the phrase 'engaged in combat with the enemy,' as 
used in 38 U.S.C.A. § 1154(b), requires that a veteran have 
participated in events constituting an actual fight or 
encounter with a military foe or hostile unit or 
instrumentality."  The determination whether evidence 
establishes that a veteran engaged in combat with the enemy 
is resolved on a case-by-case basis with evaluation of all 
pertinent evidence and assessment of the credibility, 
probative value, and relative weight of the evidence.  VA 
O.G.C. Prec. Op. No. 12-99, 65 Fed. Reg. 6256-58 (2000).  

After carefully reviewing all pertinent evidence in this 
case, the Board finds that the veteran did not engage in 
combat with the enemy.  First, service department records 
show that his military occupational specialty was truck 
driver and he received no military citations indicative of 
combat service, such as the Purple Heart Medal or Combat 
Infantryman Badge.  While the record indicates he received a 
campaign medal, the award does not provide confirmation that 
he personally "engaged in combat with the enemy," nor does 
he so contend. 

While the veteran has never submitted a statement regarding 
his claimed stressors, in clinical settings, he has indicated 
that his convoy nearly drove over a land mine and narrowly 
missed an enemy ambush.  However, there is no indication that 
he was in any convoy which was ever actually involved in an 
explosion or ambush, or other combat-like situation.  In 
fact, there is no supporting evidence that the veteran ever 
participated in any event constituting an actual fight or 
encounter with a military foe, hostile unit or 
instrumentality.  Thus, the Board finds that the record does 
not support that he "engaged in combat with the enemy."  

Where the record does not establish that the claimant 
"engaged in combat with the enemy," his assertions of in-
service stressors, standing alone, cannot as a matter of law 
provide evidence to establish an event claimed as a stressor 
occurred.  Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  
Furthermore, as a matter of law, "credible supporting 
evidence that the claimed in[-]service event actually 
occurred" cannot be provided by medical opinion based on 
post-service examination.  Moreau v. Brown, 9 Vet. App. 389, 
394-96 (1996).  The burden is on the claimant to provide 
"credible supporting evidence from any source" that the 
event alleged as the stressor in service occurred.  Cohen v. 
Brown, 10 Vet. App. 128, 147 (1997). 

In this case, as set forth above, the veteran was expressly 
advised that he must provide specific details concerning 
alleged stressful events in service in order to permit 
verification.  He has consistently failed to provide the 
requested information.  As such, the record contains no 
credible supporting evidence from any source to establish the 
existence of a stressor.  Because there is no corroborative 
evidence to support the veteran's statements, and no 
likelihood of acquiring such evidence if he does not submit 
the requested information, the Board concludes that the claim 
of service connection for PTSD must be denied.

III.  Permanent and total disability rating for pension 
purposes

The law authorizes the payment of nonservice-connected 
disability pension to a veteran of a war who has the 
requisite service and who is permanently and totally disabled 
due to disabilities not the result of his own willful 
misconduct.  38 U.S.C.A. §§ 1502, 1521.

As noted above, after reviewing the claims file, the Board 
determined in November 1996 that a comprehensive medical 
examination was needed to determine whether the veteran was 
permanently unable to obtain and retain gainful employment, 
as he claimed.  Pursuant to the Board's November 1996 remand, 
the RO scheduled the veteran for VA medical examination and 
notified him of the appointment by letter mailed to his most 
recent address of record.  However, the veteran failed to 
report for the examination and, to date, he has not provided 
an explanation for his failure to report, nor has he 
expressed his willingness to submit for VA medical 
examination.  Thus, the record remains incomplete due to the 
veteran's failure to cooperate with reasonable VA efforts to 
properly develop his claim for VA benefits.

Due the veteran's failure to report for VA examination and 
otherwise cooperate in evidentiary development essential for 
the adjudication of his claim, the Board is precluded from 
further considering his claim for a permanent and total 
disability rating for pension purposes.  38 C.F.R. § 3.655(b) 
(1999).


ORDER

Service connection for PTSD is denied.

Entitlement to a permanent and total disability rating for 
pension purposes is denied.


		
	J.F. GOUGH
	Member, Board of Veterans' Appeals

 
- 9 -


- 1 -


